EXHIBIT 15 Listing of Subsidiaries of Delaware Life Holdings, LLC Entity Name Jurisdiction % of Voting Shares Principal Business Delaware Life Holdings, LLC Delaware — Holding Co. Sun Life Assurance Company of Canada (U.S.) 2 Delaware 100% Insurance Sun Life of Canada (U.S.) Variable Account A1 Delaware Inactive Sun Life of Canada (U.S.) Variable Account B1 Delaware Inactive Sun Life of Canada (U.S.) Variable Account C1 Delaware VA Sun Life of Canada (U.S.) Variable Account D1 Delaware VA Sun Life of Canada (U.S.) Variable Account E1 Delaware VUL Sun Life of Canada (U.S.) Variable Account F1 Delaware VA Sun Life of Canada (U.S.) Variable Account G1 Delaware VUL Sun Life of Canada (U.S.) Variable Account H Delaware VUL Sun Life of Canada (U.S.) Variable Account I1 Delaware VUL Sun Life of Canada (U.S.) Variable Account K1 Delaware Inactive Sun Life of Canada (U.S.) Variable Account L1 Delaware VA Sun Life of Canada (U.S.) Variable Account M Delaware VUL Sun Life of Canada (U.S.) Variable Account N Delaware Inactive Sun Life of Canada (U.S.) Variable Account O Delaware Inactive Sun Life of Canada (U.S.) Variable Account P Delaware VA VUL Sun Life of Canada (U.S.) Variable Account Q Delaware VA VUL Sun Life of Canada (U.S.) Variable Account R Delaware VA VUL Sun Life of Canada (U.S.) Variable Account S Delaware VA VUL KMA Variable Account1 Delaware VA Keyport Variable Account A1 Delaware VA Keyport Variable Account I1 Delaware VUL Sun Life (U.S.) WSA Separate Account Delaware [VA] [VUL] Sun Life Insurance and Annuity Company of New York2 New York 100% Insurance Sun Life (N.Y.) Variable Account A1 New York VA Sun Life (N.Y.) Variable Account B1 New York VA Sun Life (N.Y.) Variable Account C1 New York VA Sun Life (N.Y.) Variable Account D1 New York VUL Sun Life (N.Y.) Variable Account E New York VUL Sun Life (N.Y.) Variable Account F New York VA Sun Life (N.Y.) Variable Account G New York VUL Sun Life (N.Y.) Variable Account H New York VUL Sun Life (N.Y.) Variable Account J1 New York Inactive Sun Life (N.Y.) Variable Account L New York VA VUL Sun Life (N.Y.) Variable Account M New York VA VUL Sun Life (N.Y.) Variable Account N1 New York Inactive KBL Variable Account A1 New York VA KBL Variable Annuity Account1 New York VA SLF Private Placement Investment Company I, LLC Delaware 100% Private Placements Clarendon Insurance Agency, Inc. Massachusetts 100% Broker-Dealer SL Investment DELRE Holdings 2009-1, LLC Delaware 100% Real Estate Sun Life Financial (Bermuda) Holdings Inc. Delaware 100% Holding Co. Sun Life Financial Insurance and Annuity Company (Bermuda) Ltd. Bermuda 100% Insurance Sun Life Reinsurance (Barbados) No. 3 Corp. Barbados 100% Insurance 1Separate financial statements are filed with SEC. 2Statutory-based financials are filed with SEC.
